UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1321


FELICIA A. UNDERDUE,

                     Plaintiff - Appellant,

              v.

WELLS FARGO BANK, N.A.,

                     Defendant - Appellee,

              and

ILA N. PATEL; KENDRA BROWN; SUSAN LYBRAND,

                     Defendants.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:14-cv-00183-RJC)


Submitted: July 24, 2018                                    Decided: September 13, 2018


Before WILKINSON, NIEMEYER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Felicia A. Underdue, Appellant Pro Se. Sarah Johnson Douglas, Keith Michael
Weddington, PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Felicia A. Underdue seeks to appeal the district court’s order granting her motion

for an extension of time in which to file a third amended complaint, denying her motion

for appointment of counsel, and denying her motion to remand the case to the Equal

Employment Opportunity Commission. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders,

28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). The order Underdue seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            3